Title: From Charles Francis Adams to John Quincy Adams, 4 September 1814 to 6 November 1814
From: Adams, Charles Francis
To: Adams, John Quincy


            No 6Dear PapaSt: Petersburg September 4th 1814
            
            
            
I was very happy to recieve your Letter of the 12 August, which I have been waiting for with much impatience.
I am sorry my writing was not good, but I hope in time I shall learn to write, with as much ease and elegance as Brother George; I will take more pains for the future.
You ask me what I mean by a colour? it is a small piece of red paint used in painting Pictures.
The rose-bud which you found in your Letter was painted by me Martha taught me to paint it; I am much pleased that you thought it was Mama that did it because I am sure it must have been well done.
I dont go to Mr: Fishwicks any more but I learn of the Masters who teach Mrs. Krehmers Children German Russian French Writing and Arithmetick and Dancing. I like the Chevalier de St: Bernard who teaches me French and Geography.
I am, Dear Papa your dutiful and affectionate Son
Charles Francis AdamsSt: Petersburg November 6th 1814This Letter was ready Dear Papa but I did not behave well and Mama would not allow me to send it as she only permits me to write when I am good I am very sorry I made that blot but it was an accident.
